Citation Nr: 0008122	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-13 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye 
pterygium.

2.  Entitlement to service connection for a left eye 
pterygium.

3.  Entitlement to service connection for refractive error.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on verified active duty for training 
from May 9 to November 8, 1960.  He also had previous periods 
of unverified active duty for training.

This appeal arose from a December 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a right eye pterygium.  In May 1997, the RO 
denied entitlement to service connection for a left eye 
pterygium and refractive error.  In August 1999, the 
appellant testified at a personal hearing.  In September 
1999, the appellant and his representative were informed 
through a supplemental statement of the case that the denials 
of his claims were being continued.


FINDINGS OF FACT

1.  The appellant's right eye pterygium was not aggravated by 
his period of service.

2.  The appellant has not been shown by competent evidence to 
suffer from a left eye pterygium which can be related to his 
period of service.

3.  The appellant does not suffer from a visual disability 
for which service connection may be granted.



CONCLUSIONS OF LAW

1.  The appellant is not a "veteran" within the meaning of 
the applicable legislation and need not be presumed to be 
sound at the time of his entrance onto active duty for 
training.  38 U.S.C.A. §§ 101(2), 101(24), 1111 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.6(a) (1999).

2.  The appellant's right eye pterygium existed prior to his 
entrance onto active duty for training.  38 U.S.C.A. § 1111 
(West 1991).

3.  The appellant's right eye pterygium was not aggravated by 
his period of active duty for training.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a), (b), & (c) (1999).

4.  The appellant has not presented evidence of a well 
grounded claim for service connection for a left eye 
pterygium.  38 U.S.C.A. § 5107(a) (West 1991).

5.  A visual disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right eye 
pterygium

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).

According to the applicable legislation, the term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from any injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6 (1999) (emphasis added).  Based upon 
these regulations, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has held that an individual who has served only on active 
duty for training must establish a service-connected 
disability in order to achieve veteran status and to be 
entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 
466 (1995).  In the instant case, the appellant served only 
on active duty for training and is not service-connected for 
any disability.  As a consequence, he is not a "veteran" 
within the meaning of the application legislation and is 
therefore not entitled to the presumption of soundness upon 
entrance.

However, it must still be shown by the preponderance of the 
evidence that the claimed disorder, in this case a right eye 
pterygium, preexisted service.  See Paulson, supra.  In the 
instant case, the appellant's May 10, 1960 entrance 
examination did not mention the presence of a right eye 
pterygium.  On May 24, 1960, a right medial pterygium was 
noted.  A November 1996 addendum to the August 1996 VA 
examination commented that, absent trauma to the eye (which 
was claimed by the veteran but not established by the 
objective service records), a pterygium does not grow in 14 
days (the period of time between his entrance examination and 
the notation of the existence of a right pterygium).  Rather, 
pterygiums are a slow, progressive degeneration of the 
conjunctiva that usually takes months and mostly years to 
develop.  Based upon this medical opinion, it is found that 
the evidence clearly and unmistakably establishes that the 
appellant's right eye pterygium existed prior to his entry 
onto active duty for training.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1999).

In the instant case, the appellant has presented no objective 
medical evidence that would tend to suggest that his 
preexisting right eye pterygium underwent any underlying 
pathological increase during his brief period of service.  He 
presented no evidence of any treatment for this condition 
since his release from service.  The VA examination conducted 
in August 1996 simply noted the presence of the right eye 
pterygium.  The silence of the record argues against a 
finding that the right eye pterygium increased in severity 
during service.  Therefore, service connection based on 
inservice aggravation of a preexisting disorder cannot be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a right eye pterygium.


II.  Service connection for a left eye 
pterygium

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A review of the appellant's service medical records do not 
show any complaints of or treatment for a pterygium of the 
left eye.  His May 10, 1960 entrance examination was 
negative, as was his November 7, 1960 separation examination.

A private treatment record from March 1984 indicated that the 
appellant underwent the excision of a left eye pterygium.  An 
August 1996 statement from the treating physician noted that 
the appellant had not been seen since April 1989.  A VA 
examination performed in August 1996 noted the presence of a 
left eye pterygium.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence shows that the 
appellant does currently have a left eye pterygium, thus 
establishing the current existence of a disability.  However, 
this same evidence does not indicate that this condition was 
present in service, nor is there any objective medical 
evidence of a relationship between his current left eye 
pterygium and his period of service.  Thus, it is found that 
the appellant has not presented evidence of a well grounded 
claim for service connection for a left eye pterygium.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


III.  Service connection for refractive 
error

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  However, congenital or developmental defects, 
to include refractive error, as such are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.03(c) (1999).  Moreover, such congenital or 
developmental defects may not be awarded service connection 
based upon aggravation during service.  See VAOGCPREC 82-90 
(July 18, 1990).

A review of the appellant's service medical records noted 
that his visual acuity was 20/20 bilaterally during National 
Guard entrance examinations conducted in January 1954 and 
September 1959.  While he checked "yes" next to complaints 
of eye trouble on his May 10, 1960 entrance examination, his 
visual acuity was found to be 20/20 bilaterally.  On May 24, 
1960, he complained that his distance vision was blurred; a 
refractive error was noted.  In October 1960, he given a 
prescription for glasses.  His November 1960 separation 
examination noted defective vision in the right eye, with 
visual acuity of 20/30.

The appellant was examined by VA in August 1996.  His 
corrected bilateral visual acuity was 20/30 (near) and 20/40 
(far).  Senile cataracts were also noted.

In August 1999, the appellant testified at a personal hearing 
at the RO.  He stated that he had had no trouble with his 
eyes at the time he entered service in May 1960 (which is 
contradicted by the May 1960 entrance examination).  By his 
discharge, six months later, he needed glasses.  He asserted 
that his eyes had been injured during target practice when a 
projectile exploded improperly and that this injury, for 
which he claimed to have been treated in service, had caused 
his current visual problems.

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to service connection for 
refractive error.  The evidence clearly shows that the 
appellant currently suffers from bilateral refractive error.  
This condition was also noted in the service medical records.  
However, no diagnosis of any underlying pathology or disease 
was made.  While the appellant has contended that his 
refractive error is the result of an injury to the eyes 
suffered in service, the service medical records do not 
contain any objective evidence that such an injury ever 
occurred.  Therefore, the evidence argues for a finding that 
this appellant's refractive error is developmental in nature.  
The applicable laws and regulations clearly state that 
service connection may only be granted for disabilities that 
are incurred in service.  According to 38 C.F.R. § 3.303(c) 
(1999), refractive error is not a disability within the 
meaning of the legislation.  Therefore, the appellant does 
not suffer from a condition for which service connection may 
be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for refractive error.


ORDER

Service connection for a right eye pterygium is denied.

Service connection for a left eye pterygium is denied.

Service connection for refractive error is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

